Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 12/8/2020.
Claims 1-2, 4-8, 10-16, 18, 20-22 and 26-27 are pending.

Claim Objections
Claim 4 is objected to because of the following informalities:  “the lens” of claim 4 (in line 2) which is referring to “a macro lens” of claim 1 (in line 3) should be changed to “the macro lens” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 6, 8, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez (U.S. Publication No. 2013/0342655) in view of Gove (U.S. Publication No. 2020/0014848).
Regarding claim 1, Gutierrez teaches A method of producing a sequence of stereographic images of a subject ([0022] A pair of sequential focus stacked images may be combined to form a cross-eyed stereo image), the method comprising: (A) with a macro lens ([0017] (A) providing a camera with a macro lens; [0033] The method may include providing a camera with a macro lens) at a first position relative to the subject ([0017] (B) taking a series of photos of the specimen at a plurality of locations along a static line of focus of the camera by translating the specimen along the static line of focus; [0033] When creating the digital images, the camera may remain stationary in a fixed position. A specimen to be photographed may be mounted on a translation device); (B) using the camera to obtain a first stack of images of the subject from the first position ([0017] (C) forming a focus stacked image of the series of photos; [0036] After the first stack of images are taken along the static focus line of the camera); (C) at a second position relative to the subject ([0017] (B) taking a series of photos of the specimen at a plurality of locations along a static line of focus of the camera; [0036] a second stack of photos of the specimen may be taken, in a manner similar to the first stack of photos, but with the specimen rotated from its position in the first stack of photos); (D) using the camera to obtain a second stack of images of the subject from the second position ([0017] (E) taking a second series of photos of the specimen at a plurality of locations along the static line of focus; (F) forming a second focus stacked image of the second series of photos; [0036] a second stack of photos of the specimen may be taken, in a manner similar to the first stack of photos, but with the specimen rotated from its position in the first stack of photos); (E) storing the first stack of images and the second stack of images as a stack pair ([0036] Using the two focused stacked images, a single cross-eyed stereo image may be created using known computer software; [0022] A pair of sequential focus stacked images may be combined to form a cross-eyed stereo image); and (F) repeating acts (A)-(E) ([0018] (G) repeating steps (D)-(F) to thereby create a plurality of focus stacked images; [0020] (K) repeating steps (H)-(J) to thereby create a plurality of focus stacked images).

However, Gove teaches time-lapse ([0042] This may enable time lapse photography without requiring the camera to remain permanently fixed at a particular location), (A) positioning a camera, (C) positioning the camera ([0036] a media capture device (MCD) can position itself; [0042] For autonomous navigation, the MCD may be operative to freely move about a predetermined space and/or dynamically construct 3D models of scenes … The MCD may be operative to position itself precisely and return to that position at any time in the future), selectively repeating ([0161] MCD embodiments herein can employ special algorithms to move and position the sensor or sensors or optics to affect an automatic closed loop system of image/video analysis and control; [0202] An autonomous capture process loop mode, which may utilize one or more machine guidance algorithms, may be provided. As a core loop to decide what and how to capture, an autonomous capture process loop may rely on a user to position the camera, but may intelligently and automatically decide what to capture at the right time).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Gutierrez to incorporate the step/system of obtaining time lapse photography by moving a camera (MCD) with autonomous capture process loop mode taught by Gove.
The suggestion/motivation for doing so would have been to improve the high-quality image and accurate processing ([0092] Essentially a mosaic of images from multiple times or poses may be selected and processed to create an improved image (e.g., improved dynamic range, sensitivity, and/or resolution); [0138] As a result the MCD Autonomous camera may include fewer tasks and/or may use less energy for longer battery life. Simpler algorithms may be employed in the MCD (e.g., like roof line tracking), rather than more complex and accurate processing; [0077] the MCD can adopt longer exposures for the capture of photographs, minimizing the use of a flash illumination, which can yield higher quality shots and consume less power). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Gutierrez with Gove to obtain the invention as specified in claim 1.
Regarding claim 4, Gutierrez and Gove teach all the limitations of claim 1 above. Gutierrez teaches wherein a focus of the lens is the same at the first position and the second position ([0017] (B) taking a series of photos of the specimen at a plurality of locations along a static line of focus of the camera; [0034] The stack of photos may be input into a known computer program to create a single fully focused image; [0036] After the first stack of images are taken along the static focus line of the camera, the specimen may be rotated a selected angular amount, for example, five degrees, about an axis that is perpendicular to the static line of focus. Then, a second stack of photos of the specimen may be taken, in a manner similar to the first stack of photos).
Regarding claim 5, Gutierrez and Gove teach all the limitations of claim 1 above. Gutierrez does not expressly teach wherein the camera is located in a three-dimensional space relative to the subject, and wherein said positioning in (A) and (C) changes the camera's position for only one of the dimensions. 
However, Gove teaches wherein the camera is located in a three-dimensional space relative to the subject ([0046] For pictures, the MCD can acquire images from any direction with positioning of the device in 3-dimensions), and wherein said positioning in (A) and (C) changes the camera's position for only one of the dimensions ([0230] Motion positioning of an MCD subsystem may include, but is not limited to, stereo depth with x- or y-motion).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Gutierrez to incorporate the 
The suggestion/motivation for doing so would have been to improve the high-quality image and accurate processing ([0092] Essentially a mosaic of images from multiple times or poses may be selected and processed to create an improved image (e.g., improved dynamic range, sensitivity, and/or resolution); [0138] As a result the MCD Autonomous camera may include fewer tasks and/or may use less energy for longer battery life. Simpler algorithms may be employed in the MCD (e.g., like roof line tracking), rather than more complex and accurate processing; [0042] The MCD may be operative to position itself precisely). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Gutierrez with Gove to obtain the invention as specified in claim 5.
Regarding claim 6, Gutierrez and Gove teach all the limitations of claim 1 above. Gutierrez teaches wherein each repetition of acts (A)-(E) ([0018] (G) repeating steps (D)-(F) to thereby create a plurality of focus stacked images; [0020] (K) repeating steps (H)-(J) to thereby create a plurality of focus stacked images) forms a corresponding stack pair ([0022] A pair of sequential focus stacked images may be combined to form a cross-eyed stereo image).
Gutierrez does not expressly teach the method further comprising: forming a series of image pairs from the stack pairs.
However, Gove teaches the method further comprising: forming a series of image pairs from the stack pairs ([0124]The MCD can automatically create selective-content time-lapse photos … The process may include any suitable steps while holding the MCD camera at one position, such as taking a reference photo (e.g., for use as a background image), then adding a subject (e.g., a person or other object) at one position, then adding another subject (e.g., a person or other object) at another location; [0166] the position of the MCD can be changed between spins to capture more samples from different perspectives, which as well can measure depth from stereo view of the scene with dynamic stereo (e.g., photos from two positions, one after the other, etc.); [0046] The MCD device can be used to capture pictures, video, audio, or any other suitable information with a variety of sensors. For pictures, the MCD can acquire images from any direction with positioning of the device in 3-dimensions. As well, with motion and a time sequence, virtually limitless resolution photographs can be synthesized)
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Gutierrez to incorporate the step/system of creating time-lapse sequences photos from any direction with positioning by Gove.
The suggestion/motivation for doing so would have been to improve the high-quality image and accurate processing ([0092] Essentially a mosaic of images from multiple times or poses may be selected and processed to create an improved image (e.g., improved dynamic range, sensitivity, and/or resolution); [0046] with motion and a time sequence, virtually limitless resolution photographs can be synthesized. For video, the MCD may offer the benefit of panoramic and multi-spectral imaging. Video can be captured in any direction and in some models, simultaneously in all direction; [0138] As a result the MCD Autonomous camera may include fewer tasks and/or may use less energy for longer battery life. Simpler algorithms may be employed in the MCD (e.g., like roof line tracking), rather than more complex and accurate processing). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Gutierrez with Gove to obtain the invention as specified in claim 6.
Regarding claim 8, Gutierrez and Gove teach all the limitations of claim 1 above. Gutierrez teaches wherein the acts (A)-(F) are ([0017] (B) taking a series of photos of the specimen at a plurality of locations along a static line of focus of the camera by translating the specimen along the static line of focus; (C) forming a focus stacked image of the series of photos; [0036] a second stack of photos of the specimen may be taken, in a manner similar to the first stack of photos, but with the specimen rotated from its position in the first stack of photos; [0017] (E) taking a second series of photos of the specimen at a plurality of locations along the static line of focus; (F) forming a second focus stacked image of the second series of photos; [0018] (G) repeating steps (D)-(F) to thereby create a plurality of focus stacked images; [0020] (K) repeating steps (H)-(J) to thereby create a plurality of focus stacked images).
Gutierrez does not expressly teach at least in part, controlled by a controller.
However, Gove teaches at least in part, controlled by a controller ([0045] The Stackshot includes a motor for driving its translatable carriage, and a controller assembly. The controller assembly is connected to the shutter of camera 16 and to the StackShot motor. The StackShot controller assembly may be programmed to create a series or stack of photos of specimen 22 which may then be focus stacked into a single image).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Gutierrez to incorporate the step/system of having a controller assembly programmed to create a series or stack of photos by Gove.
The suggestion/motivation for doing so would have been to improve the high-quality image and accurate processing ([0092] Essentially a mosaic of images from multiple times or poses may be selected and processed to create an improved image (e.g., improved dynamic range, sensitivity, and/or resolution); [0046] with motion and a time sequence, virtually limitless resolution photographs can be synthesized. For video, the MCD may offer the benefit of panoramic and multi-spectral imaging. Video can be captured in any direction and in some models, simultaneously in all direction; [0138] As a result the MCD Autonomous camera may include fewer tasks and/or may use less energy for longer battery life. Simpler algorithms may be employed in the MCD (e.g., like roof line tracking), rather than more complex and accurate processing). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Gutierrez with Gove to obtain the invention as specified in claim 8.
Regarding claim 26, Gutierrez and Gove teach all the limitations of claim 1 above. Gutierrez does not expressly teach a stereo time-lapse video comprising multiple image pairs.
However, Gove teaches a stereo time-lapse video comprising multiple image pairs ([0166] the position of the MCD can be changed between spins to capture more samples from different perspectives, which as well can measure depth from stereo view of the scene with dynamic stereo (e.g., photos from two positions, one after the other, etc.); [0124] A Geometric Position Capture Trigger Mode may be provided. The MCD can automatically create selective-content time-lapse photos; [0046] For video, the MCD may offer the benefit of panoramic and multi-spectral imaging. Video can be captured in any direction and in some models, simultaneously in all directions ... advanced video flow sequences or threads, and Hyperlapse sequences can be created).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Gutierrez to incorporate the step/system of creating a time-lapse photos/video by capturing in different direction by Gove.
The suggestion/motivation for doing so would have been to improve the high-quality image and accurate processing ([0092] Essentially a mosaic of images from multiple times or poses may be selected and processed to create an improved image (e.g., improved dynamic range, sensitivity, and/or resolution); [0046] with motion and a time sequence, virtually limitless resolution photographs can be synthesized. For video, the MCD may offer the benefit of panoramic and multi-spectral imaging. Video can be captured in any direction and in some models, simultaneously in all direction; [0138] As a result the MCD Autonomous camera may include fewer tasks and/or may use less energy for longer battery life. Simpler algorithms may be employed in the MCD (e.g., like roof line tracking), rather than more complex and accurate processing). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Gutierrez with Gove to obtain the invention as specified in claim 26.
Regarding claim 27, Gutierrez and Gove teach all the limitations of claim 26 above. Gove teaches wherein the video comprises a digital video ([0039] This model may be applied here to the area of “media capture” or “photography” and its many forms (e.g., video, still, etc.) for the purpose of creating “improved photographic experiences to capture great pictures” for common consumers (e.g., rather than only photographic experts, as with a Digital SLR camera)).

Claim 2, 7, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez (U.S. Publication No. 2013/0342655) in view of Gove (U.S. Publication No. 2020/0014848) and further in view of SHEN et al. (U.S. Publication No. 2015/0377999) (hereafter, "SHEN").
Regarding claim 2, Gutierrez and Gove teach all the limitations of claim 1 above. Gutierrez wherein said selectively repeating in (F) ([0018] (G) repeating steps (D)-(F) to thereby create a plurality of focus stacked images; [0020] (K) repeating steps (H)-(J) to thereby create a plurality of focus stacked images).
Gutierrez does not expressly teach based on a period of total elapsed time and/or a number of stack pairs obtained.
However, SHEN teaches based on a period of total elapsed time and/or a number of stack pairs obtained ([0007] repeating, for each of a plurality of photographs that make up the time-lapse image sequence; [0066] The perspective path and/or the block 210, 250 orientations may be selected by a user via user input 28 (e.g. as part of the block 205 time-lapse parameters as discussed above); [0064] the image acquisition process of blocks 120 and 130 may be repeated a number N times to capture a corresponding number N photographs and to form a time-lapse image sequence comprising N images. The number N may be a block 105 time-lapse parameter. The number N may be derived from other parameters (e.g. other block 105 time-lapse parameters) such as the total time of the time-lapse image sequence divided by the image-acquisition period).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Gutierrez to incorporate the step/system of repeating for each of a plurality of photographs to form a time-lapse image sequence based on a number of photographs to capture in a time-lapse image sequence or a total time of the time-lapse image sequence divided by the image-acquisition period by SHEN.
The suggestion/motivation for doing so would have been to improve the high-quality image for capturing time-lapse images sequences of an object ([0004] There is a general desire to provide techniques for capturing time-lapse images sequences of celestial objects; [0023] When performed with sufficient precision, such auto-tracking movement of image-capture device 10 and/or its optical axis 15 can be used to cause a selected celestial object and/or celestial coordinate to remain substantially stationary within a field of view of image-capture device 10 … this auto-tracking movement of image-capture device 10 may reduce or eliminate the blurring effect that would otherwise be caused by movement of the particular celestial object within the field of view of image-capture device 10 during the exposure period). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Gutierrez with SHEN to obtain the invention as specified in claim 2.
Regarding claim 7, Gutierrez and Gove teach all the limitations of claim 1 above. Gutierrez and Gove do not expressly teach further comprising: (A2) waiting a predetermined amount of time after position the camera in (A) and before using the camera in (B).
However, SHEN teaches further comprising: (A2) waiting a predetermined amount of time after position the camera in (A) and before using the camera in (B) ([0036] an amount of time to wait between photographs; [0062] method 100 proceeds to optional block 160, where image-capture device 10 and mount 20 wait for the commencement of the next image-acquisition period before proceeding to block 120 and repeating the image-capture process; [0028] User interface 28 may be used to communicate a variety of information and/or commands to mount 20 and/or from mount 20 to a user interacting with user interface 28).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Gutierrez to incorporate the step/system of setting an amount of wait time between photographs (repeating the image-capture process) by SHEN.
The suggestion/motivation for doing so would have been to improve the high-quality image for capturing time-lapse images sequences of an object ([0004] There is a general desire to provide techniques for capturing time-lapse images sequences of celestial objects; [0023] When performed with sufficient precision, such auto-tracking movement of image-capture device 10 … this auto-tracking movement of image-capture device 10 may reduce or eliminate the blurring effect). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Gutierrez with SHEN to obtain the invention as specified in claim 7.
Regarding claim 10, Gutierrez and Gove teach all the limitations of claim 1 above. Gutierrez teaches wherein one or more of the following are parameterized: (i) the first position; and/or (ii) the second position ([0042]A translation device 18 may be fixed to member 12 for translating specimen 22 along longitudinal member 12 toward and away from camera 16 ... Rotation device 20 may fix specimen 22 at selected rotational positions around axis Z); and/or (iii) a number of images in the first stack ([0034] The number of photos in the stack may vary, for example, 20 to 80 or more); and/or (iv) a number of images in the second stack ([0034] The number of photos in the stack may vary, for example, 20 to 80 or more).
Gutierrez does not expressly teach and/or (v) a number of times acts (A)-(E) are repeated; and/or (vi) a time period during which acts (A)-(F) are repeated; and/or (vii) a number of stack pairs obtained; and/or (viii) a total elapsed time.
However, SHEN teaches and/or (v) a number of times acts (A)-(E) are repeated ([0064] As discussed above, in a typical application of method 100 the image acquisition process of blocks 120 and 130 may be repeated a number N times to capture a corresponding number N photographs and to form a time-lapse image sequence comprising N images. The number N may be a block 105 time-lapse parameter); and/or (vi) a time period during which acts (A)-(F) are repeated ([0061] the block 140 loop exit criteria may comprise evaluating whether a desired number of photographs has been captured for the time-lapse image sequence, whether a desired total duration of the time-lapse image sequence has been reached and/or the like); and/or (vii) a number of stack pairs obtained; and/or (viii) a total elapsed time ([0050] the total duration of the time-lapse image sequence).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Gutierrez to incorporate the step/system of setting a number of times repetition, desired total duration of loop of repetition and total duration of the time-lapse image sequence by SHEN.
[0004] There is a general desire to provide techniques for capturing time-lapse images sequences of celestial objects; [0023] When performed with sufficient precision, such auto-tracking movement of image-capture device 10 … this auto-tracking movement of image-capture device 10 may reduce or eliminate the blurring effect). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Gutierrez with SHEN to obtain the invention as specified in claim 10.
Regarding claim 12, Gutierrez and Gove teach all the limitations of claim 1 above. Gove teaches said positioning in (A) ([0036] a media capture device (MCD) can position itself; [0042] For autonomous navigation, the MCD may be operative to freely move about a predetermined space and/or dynamically construct 3D models of scenes).
Gove does not expressly teach wherein said using the camera in (B) occurs a first preset time after.
However, SHEN teaches wherein said using the camera in (B) occurs a first preset time after ([0050] the interval between successive photographs (i.e. the image-acquisition period) in the time-lapse image-sequence).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Gove to incorporate the step/system of using the interval between successive photographs by SHEN.
The suggestion/motivation for doing so would have been to improve the high-quality image for capturing time-lapse images sequences of an object ([0004] There is a general desire to provide techniques for capturing time-lapse images sequences of celestial objects; [0023] When performed with sufficient precision, such auto-tracking movement of image-capture device 10 … this auto-tracking movement of image-capture device 10 may reduce or eliminate the blurring effect). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Gove with SHEN to obtain the invention as specified in claim 12.
With respect to claim 14, arguments analogous to those presented for claim 12, are applicable.

Claim 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez (U.S. Publication No. 2013/0342655) in view of Gove (U.S. Publication No. 2020/0014848) and further in view of VanBree (U.S. Publication No. 2004/0201756).
Regarding claim 11, Gutierrez teaches A method of producing a sequence of stereographic images of a subject ([0022] A pair of sequential focus stacked images may be combined to form a cross-eyed stereo image), the method comprising: (A) with a macro lens ([0017] (A) providing a camera with a macro lens; [0033] The method may include providing a camera with a macro lens) at a first position relative to the subject ([0017] (B) taking a series of photos of the specimen at a plurality of locations along a static line of focus of the camera by translating the specimen along the static line of focus; [0033] When creating the digital images, the camera may remain stationary in a fixed position. A specimen to be photographed may be mounted on a translation device); (B) using the camera to obtain a first stack of images of the subject from the first position ([0017] (C) forming a focus stacked image of the series of photos; [0036] After the first stack of images are taken along the static focus line of the camera); (C) at a second position relative to the subject ([0017] (B) taking a series of photos of the specimen at a plurality of locations along a static line of focus of the camera; [0036] a second stack of photos of the specimen may be taken, in a manner similar to the first stack of photos, but with the specimen rotated from its position in the first stack of photos); (D) using the camera to obtain a second stack of images of the subject from the second position ([0017] (E) taking a second series of photos of the specimen at a plurality of locations along the static line of focus; (F) forming a second focus stacked image of the second series of photos; [0036] a second stack of photos of the specimen may be taken, in a manner similar to the first stack of photos, but with the specimen rotated from its position in the first stack of photos); (E) storing the first stack of images and the second stack of images as a stack pair ([0036] Using the two focused stacked images, a single cross-eyed stereo image may be created using known computer software; [0022] A pair of sequential focus stacked images may be combined to form a cross-eyed stereo image); and (F) repeating acts (A)-(E) ([0018] (G) repeating steps (D)-(F) to thereby create a plurality of focus stacked images; [0020] (K) repeating steps (H)-(J) to thereby create a plurality of focus stacked images).
Gutierrez does not expressly teach time-lapse, (A) positioning a camera, (C) positioning the camera, selectively repeating, wherein the second position is determined as a function of the first position and/or a distance of the camera to the subject.
However, Gove teaches time-lapse ([0042] This may enable time lapse photography without requiring the camera to remain permanently fixed at a particular location), (A) positioning a camera, (C) positioning the camera ([0036] a media capture device (MCD) can position itself; [0042] For autonomous navigation, the MCD may be operative to freely move about a predetermined space and/or dynamically construct 3D models of scenes … The MCD may be operative to position itself precisely and return to that position at any time in the future), selectively repeating ([0161] MCD embodiments herein can employ special algorithms to move and position the sensor or sensors or optics to affect an automatic closed loop system of image/video analysis and control; [0202] An autonomous capture process loop mode, which may utilize one or more machine guidance algorithms, may be provided. As a core loop to decide what and how to capture, an autonomous capture process loop may rely on a user to position the camera, but may intelligently and automatically decide what to capture at the right time).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Gutierrez to incorporate the step/system of obtaining time lapse photography by moving a camera (MCD) with autonomous capture process loop mode taught by Gove.
The suggestion/motivation for doing so would have been to improve the high-quality image and accurate processing ([0092] Essentially a mosaic of images from multiple times or poses may be selected and processed to create an improved image (e.g., improved dynamic range, sensitivity, and/or resolution); [0138] As a result the MCD Autonomous camera may include fewer tasks and/or may use less energy for longer battery life. Simpler algorithms may be employed in the MCD (e.g., like roof line tracking), rather than more complex and accurate processing; [0077] the MCD can adopt longer exposures for the capture of photographs, minimizing the use of a flash illumination, which can yield higher quality shots and consume less power). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results.
The combination of Gutierrez and Gove does not expressly teaches wherein the second position is determined as a function of the first position and/or a distance of the camera to the subject.
However, VanBree teaches wherein the second position is determined as a function of the first position and/or a distance of the camera to the subject ([0008] The invention provides a system of hardware and software to acquire and compare a new image with a reference image of the scene of interest. Photogrammetric techniques are used to determine the position of the imaging device relative to the position of the device used to capture the reference image. The difference in camera centers between the reference image and the newly acquired image is calculated and used to reposition the imaging device).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Gutierrez and Gove to incorporate the step/system of repositioning a camera based on difference in the camera position between a reference image and a newly acquired image taught by VanBree.
The suggestion/motivation for doing so would have been to improve the accuracy of reposition of an imaging device ([0007] The invention provides a simple method for accurately repositioning an imaging device using feedback to the imaging device operator coupled with an apparatus for automatically adjusting the position of the imaging device … The invention provides a method and system for easily and accurately reposition an imaging device and to generate high-quality time-lapse image sequences). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Gutierrez and Gove with VanBree with to obtain the invention as specified in claim 11.
Regarding claim 16, Gutierrez and Gove teach all the limitations of claim 1 above. Gutierrez teaches in (B) ([0017] (C) forming a focus stacked image of the series of photos; [0036] After the first stack of images are taken along the static focus line of the camera).
Gutierrez does not expressly teaches wherein the camera moves along a line, the method further comprising: (A1) rotating the camera by a particular angle (R) with respect to the line prior to using the camera.
However, VanBree teaches wherein the camera moves along a line, the method further comprising: (A1) rotating the camera by a particular angle (R) with respect to the line prior to using the camera ([0022] FIG. 5 is a conceptual illustration of the movement of the imaging device by the computed offset in camera centers. The movement of the imaging device has six degrees of freedom, consisting of translation along three orthogonal axes and rotation around those same orthogonal axes. These translations are shown conceptually in FIG. 5 as translation along the X, Y, and Z axis, identified as 502, 506 and 510 respectively. The rotations are shown conceptually in FIG. 5 as Pitch, Yaw, and Roll, identified as 504, 508, and 512 respectively).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Gutierrez to incorporate the step/system of translating along three orthogonal axes and rotating around those same orthogonal axes taught by VanBree.
The suggestion/motivation for doing so would have been to improve the accuracy of reposition of an imaging device ([0007] The invention provides a simple method for accurately repositioning an imaging device using feedback to the imaging device operator coupled with an apparatus for automatically adjusting the position of the imaging device … The invention provides a method and system for easily and accurately reposition an imaging device and to generate high-quality time-lapse image sequences). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Gutierrez with VanBree with to obtain the invention as specified in claim 16.
Regarding claim 18, Gutierrez, Gove and VanBree teach all the limitations of claim 16 above. Gutierrez teaches in (D) ([0017] (E) taking a second series of photos of the specimen at a plurality of locations along the static line of focus; (F) forming a second focus stacked image of the second series of photos; [0036] a second stack of photos of the specimen may be taken, in a manner similar to the first stack of photos, but with the specimen rotated from its position in the first stack of photos).

However, VanBree teaches further comprising: (C1) rotating the camera by a negative of the particular angle (-R) with respect to the line prior to using the camera (FIG. 5 shows negative value, -0.87 in Yaw; [0022] FIG. 5 is a conceptual illustration of the movement of the imaging device by the computed offset in camera centers. The movement of the imaging device has six degrees of freedom, consisting of translation along three orthogonal axes and rotation around those same orthogonal axes. These translations are shown conceptually in FIG. 5 as translation along the X, Y, and Z axis, identified as 502, 506 and 510 respectively. The rotations are shown conceptually in FIG. 5 as Pitch, Yaw, and Roll, identified as 504, 508, and 512 respectively).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Gutierrez to incorporate the step/system of rotating a camera by a negative of the particular angle around the same orthogonal axes taught by VanBree.
The suggestion/motivation for doing so would have been to improve the accuracy of reposition of an imaging device ([0007] The invention provides a simple method for accurately repositioning an imaging device using feedback to the imaging device operator coupled with an apparatus for automatically adjusting the position of the imaging device … The invention provides a method and system for easily and accurately reposition an imaging device and to generate high-quality time-lapse image sequences). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Gutierrez with VanBree with to obtain the invention as specified in claim 18. 

Claim 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez (U.S. Publication No. 2013/0342655) in view of Gove (U.S. Publication No. 2020/0014848) and further in view of Yamaguchi et al. (U.S. Publication No. 2012/0113233) (hereafter, "Yamaguchi").
Regarding claim 20, Gutierrez and Gove teach all the limitations of claim 1 above. Gutierrez does not expressly teaches wherein a distance between said first position and said second position, referred to as a stereo base, is based on one or more of: a parallax desired; and/or a largest distance of the subject from the camera lens, and/or the nearest distance of the subject from the camera lens, and/or a focal length of the lens.
However, Yamaguchi teaches wherein a distance between said first position and said second position, referred to as a stereo base, is based on one or more of: a parallax desired; and/or a largest distance of the subject from the camera lens, and/or the nearest distance of the subject from the camera lens, and/or a focal length of the lens ([0041] the stereo base calculation section 203 calculates a parallax amount from images obtained by the two imaging lens systems 101R and 101L, calculates a stereo base that provides an appropriate stereoscopic effect, on the basis of the parallax amount, and transmits information to the diaphragm position drive section 204. The diaphragm position drive section 204 adjusts the stereo base by decentering the aperture positions of the diaphragms 206R and 206L from the positions of the optical axes 207L and 207R of the two imaging lens systems 101R and 101L, respectively, such that the stereo base becomes appropriate; FIG. 7; [0066] FIG. 7(a) is an optical path diagram in a state where the stereo base is increased by decentering the diaphragms 206R and 206L when the interval between the imaging lens systems is the maximum. FIGS. 7(b) and 7(c) are each an optical path diagram when the interval between the imaging lens systems is the maximum or the minimum and in a state where the diaphragms 206R and 206L are not decentered with respect to the lenses. FIG. 7(d) is an optical path diagram in a state where the stereo base is decreased by decentering the diaphragms 206R and 206L when the interval between the imaging lens systems is the minimum; [0035] The zoom lever 105 instructs to change the focal lengths of the two imaging lens systems 101R and 101L).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Gutierrez to incorporate the step/system of calculating stereo base based on parallax amount by Yamaguchi.
The suggestion/motivation for doing so would have been to improve the high-quality stereoscopic image ([0108] an imaging optical system of a digital camera or the like which is required to take a high-quality stereoscopic image; [0071] in addition to a still image, a moving image having high resolution can be taken; [0092] at least one diaphragm can be moved such that the stereo base is greater than the maximum value of the interval between the optical axes of the optical axes of the two imaging lens systems arranged in parallel. Thus, the stereoscopic effect of a farther object is improved). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Gutierrez with Yamaguchi with to obtain the invention as specified in claim 20.
Regarding claim 21, Gutierrez and Gove teach all the limitations of claim 1 above. Gutierrez does not expressly teaches wherein a distance between said first position and said second position, referred to as a stereo base, is determined automatically by said controller based on information obtained from said camera and/or information provided by a user.
However, Yamaguchi teaches wherein a distance between said first position and said second position, referred to as a stereo base ([0041] The diaphragm position drive section 204 adjusts the stereo base by decentering the aperture positions of the diaphragms 206R and 206L from the positions of the optical axes 207L and 207R of the two imaging lens systems 101R and 101L, respectively, such that the stereo base becomes appropriate; FIG. 7; [0066] FIG. 7(a) is an optical path diagram in a state where the stereo base is increased by decentering the diaphragms 206R and 206L when the interval between the imaging lens systems is the maximum), is determined automatically by said controller based on information obtained from said camera and/or information provided by a user ([0043] automatic adjustment of the stereo base is performed when a shutter button operation is performed. However, a photographer may instruct the camera to adjust the stereo base, such as by operating the stereo base adjustment lever 102).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Gutierrez to incorporate the step/system of performing automatic adjustment of the stereo base by Yamaguchi.
The suggestion/motivation for doing so would have been to improve the high-quality stereoscopic image ([0108] an imaging optical system of a digital camera or the like which is required to take a high-quality stereoscopic image; [0071] in addition to a still image, a moving image having high resolution can be taken; [0092] at least one diaphragm can be moved such that the stereo base is greater than the maximum value of the interval between the optical axes of the optical axes of the two imaging lens systems arranged in parallel. Thus, the stereoscopic effect of a farther object is improved). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Gutierrez with Yamaguchi with to obtain the invention as specified in claim 21.

Allowable Subject Matter
Claim 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/Examiner, Art Unit 2669  
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669